The information in this case charges, "that R.L. HEINES of the County of Dade and State of Florida, on the 31st day of October in the year of our Lord, one thousand nine hundred and thirty-nine, in the county and State aforesaid, on the 31st day of October, A.D. 1939, one HENRY COLE of the County of Dade and State of Florida, was then and there suffering from some disease and sickness, injury and infection, a further and *Page 276 
more particular description of said disease and sickness, injury and infection being to the county solicitor unknown, and one R.L. HEINES, being then and there a duly licensed Doctor of Chiropractic of the County of Dade and State of Florida, then and there took and had charge and care of the said HENRY COLE and assumed and undertook to treat the said HENRY COLE for said disease and sickness, injury and infection, and that the said R.L. HEINES, of the County of Dade and State of Florida, aforesaid, did then and there on the 31st day of October, A.D. 1939, in the County of Dade and State of Florida, aforesaid, unlawfully, feloniously, willfully and by unskillful acts and procurement and culpable negligence and the exercise of gross ignorance and lack of ordinary knowledge and skill in medicine, and with utter disregard for the health, safety and life of the said HENRY COLE, prescribe and instruct the said HENRY COLE against the use of a certain drug, to-wit: Insulin, in a negligent attempt to cure an infection of the foot of the said HENRY COLE, and the said HENRY COLE then and there, to the knowledge of the said R.L. HEINES, was suffering from the disease known as DIABETES, in the treatment of which Insulin was indispensable and the said HENRY COLE at the time that said R.L. HEINES undertook to treat him, the said HENRY COLE, was taking said drug, Insulin; and as a result of the said R.L. HEINES prescribing that the said HENRY COLE not take Insulin, as aforesaid, the said infection spread with such rapidity that the said HENRY COLE did die."
The information is so vague, indefinite and uncertain that it charges no offense whatever.
Even if we admit that one who is authorized by law to undertake the treatment looking to the curing or healing of disease may be held liable to prosecution for the crime of *Page 277 
manslaughter by, in good faith, causing a patient to desist from the taking or using of a certain drug or other treatment (which the writer is not convinced may be done), the information here fails to make such charge. This information merely charges that the accused did "prescribe and instruct the said Henry Cole against the use of a certain drug, to-wit: Insulin," etc. There is no allegation that Henry Cole followed the prescription or instruction to any extent whatever. The information is contradictory in that it alleges that "one Henry Cole of the County of Dade and State of Florida, was then and there suffering from some disease and sickness, injury and infection, a further and more particular description of said disease and sickness, injury and infection being to the County Solicitor unknown" and thereafter, it alleges, "the said Henry Cole then and there, to the knowledge of the said R.L. Heines, was suffering from the disease known as Diabetes, in the treatment of which Insulin was indispensable and the said Henry Cole at the time that said R.L. Heines undertook to treat him, the said Henry Cole, was taking said drug, Insulin."
If it be admitted that Cole was suffering from a disease or infection, the identity of which cannot be ascertained by the prosecuting officer, how is it possible for him to rightly charge that such disease or infection was negligently treated by the accused?
Certainly, it is necessary in informations attempting to charge an offense such as this to allege sufficient facts to show that the accused caused the patient to follow the prescription or instructions given by the accused and that thefollowing of such prescription or instructions resulted in the death of the patient. The information before us entirely fails to meet this requirement and the order quashing same should be affirmed. *Page 278